 

Exhibit 10.45

 

THE HANKIN GROUP

707 Eagleview Boulevard

Post Office Box 562, Exton, PA 19341

Lease

LEASE MADE THIS 31st day of March, 2015 between 505 Eagleview Boulevard
Associates, L.P. a Pennsylvania limited partnership (“Landlord”), with its
office at 707 Eagleview Boulevard, Exton, PA 19341.

AND

Idera Pharmaceuticals, Inc., a corporation (“Tenant”), with its office at 167
Sidney Street, Cambridge, MA 02039.

This Lease consists of Part I, consisting of Section 1, and Part II, consisting
of Sections 2 through 43, and the following exhibits:

A  – Plan of Leased Space

B-1 – Plans for Landlord’s Work

B-2 – Specifications for Landlord’s Work

C  – Rules and Regulations

Part I of II

1. Basic Lease Terms and Definitions.

(a)          “Leased Space” means Suite 210 in the Building, as more fully shown
on the plan attached hereto as Exhibit A, which the parties agree consists of
4,323 rentable square feet of space, together with all fixtures, improvements,
additions and other property installed therein at the Commencement Date, or at
any time during the term of this Lease (other than Tenant’s movable personal
property and trade fixtures).

(b)         “Building” means the building with an address of 505 Eagleview
Boulevard, Eagleview Corporate Center, Uwchlan Township, Chester County,
Pennsylvania, which the parties agree consists of 152,345 rentable square feet
of space.

(c)         “Center” means Eagleview Corporate Center, located at the
intersection of Eagleview Boulevard and Route 100 (Pottstown Pike), in Uwchlan
and Upper Uwchlan Townships, Chester County, Pennsylvania.

(d)          “Use” means professional office, and no other use.

(e)         “Term” means a period of five (5) years beginning at 12:01 a.m.,
prevailing time at the place where the Building is located, measured from the
Commencement Date, ending at 11:59 p.m., prevailing time at the place where the
Building is located, on such last day of the period so measured; provided that,
if the Commencement Date is not the first day of the month, the Term shall be
extended by the number of days from the Commencement Date until the end of the
month in which the Commencement Date occurs, so that in such event the Term
shall expire five (5) years measured from the first day of the first full
calendar month following the Commencement Date, and ending at 11:59 p.m.

(f)         “Commencement Date” means the date of substantial completion of
Landlord’s Work, as evidenced by a Certificate of Occupancy from Uwchlan
Township, Chester County, PA.







--------------------------------------------------------------------------------

 

 

 

(g)              “Expiration Date” means the last day of the Term.

(h)              “Minimum Annual Rent” means the amounts below, payable in
monthly installments as indicated:

 

 

 

 

Period

Rate per rentable
square foot

Minimum Annual
Rent

Monthly Installment

Year 1

$17.25

$74,571.75

$6,214.31

Year 2

$17.77

$76,819.71

$6,401.64

Year 3

$18.30

$79,110.90

$6,592.58

Year 4

$18.85

$81,488.55

$6,790.71

Year 5

$19.42

$83,952.66

$6,996.06

 

For the purposes of this subsection (h), “Year 1” shall mean the period from the
Commencement Date until the expiration of 12 months thereafter, provided,
however, that if the Commencement Date is not the first day of the month, Year 1
shall be extended until the expiration of 12 months from the first day of the
month following the Commencement Date, and Minimum Annual Rent for Year 1 shall
be increased to include an amount equal to the Minimum Annual Rent pro-rated to
include the period from the Commencement Date through the end of the calendar
month in which the Commencement Dare occurs. Each subsequently numbered Year
shall be the one year period immediately following the expiration of the
preceding Year.

(i)               “Tenant’s Proportionate Share” means (1) with respect to Real
Estate Taxes, and those Operating Expenses not described in clause (2) below,
including without limitation, insurance premiums, common area janitorial costs,
common area electrical costs, common area natural gas costs, window washing,
extermination service, grounds maintenance, snow plowing, alarm monitoring (and
related telephone charges), plant care, and Center common area charges
(allocable to the Building), 2.84%, being the ratio of Tenant’s rentable area of
the Leased Space set forth in Section 1(a) above to the total amount of rentable
area available in the Building set forth in Section 1(b) above, whether occupied
or not, and (2) with respect to janitorial costs for occupied usable areas,
supplies, trash disposal, water and sewer charges, maintenance and management
fees, the ratio, expressed as a percentage, of such rentable area of the Leased
Space to the weighted average number of rentable square feet occupied by all
tenants in the Building during the applicable year.

(j)               “Real Estate Taxes” means all taxes and assessments levied,
assessed or imposed at any time by any governmental authority upon or against
the Building and the land upon which the Building is situate, and also any tax
or assessment levied, assessed or imposed at any time by any governmental
authority in connection with the receipt of income or rents from said Building
or land to the extent that the same shall be in lieu of (and/or in lieu of an
increase in) all or a portion of any of the aforesaid taxes or assessments upon
or against the said Building and/or land. If, however, any assessment included
within Real Estate Taxes is payable in installments extending beyond the term of
this Lease, Tenant shall only be obligated to pay those installments coming due
during the term of this Lease. “Real Estate Taxes” shall not include any penalty
or interest as a result of Landlord’s late payment. Landlord further agrees to
make payment of Real Estate Taxes in a timely manner so as to take advantage of
any applicable discount. Real Estate Taxes shall not include taxes on the
Landlord’s business (such as income, excess profits, franchise, capital stock,
estate, inheritance) except to the extent the same are in lieu of Real Estate
Taxes or increases in Real Estate Taxes.

(k)               “Operating Expenses” means that part of any and all expenses
reasonably incurred by Landlord in connection with its ownership, maintenance
and operation of the Building, the land upon which the Building is situate,
excluding Real Estate Taxes and interest or amortization payments on any
mortgage, but including, without limitation, electricity and natural gas (other
than as billed directly to tenants by the provider of the electricity or
Landlord based on usage, or pursuant to Section 5(c) below), insurance
maintained on the Building which, in Landlord’s judgment, shall be necessary,
all direct and indirect labor costs, a management fee not exceeding four percent
(4%) of the aggregate Minimum Annual Rent and Real Estate Taxes and Operating





2

--------------------------------------------------------------------------------

 

 

 

Expenses (“Management Fee”), legal expenses, service contracts and supplies used
in connection with the cleaning, operating, labor and maintenance of the
Building, all repairs and decorating required to be performed by Landlord as
provided for in this Lease (other than Landlord’s Work), common area maintenance
and snow removal, building supplies, equipment, purchases of goods and services
which are expensed, rather than capitalized under generally accepted accounting
principles (“GAAP”), all charges for the entire Building (including leaseable
portions as well as nonleaseable portions) for steam, oil, and water (including
sewer rentals and including any taxes on such utilities) (unless such steam, oil
and/or water is billed directly to tenants based on usage), removal of trash,
rubbish, garbage and refuse, the cost of operating or leasing an identification
sign or signs for the Building, replacing of paving, curbs, walkways, directions
or other signs, drainage, maintenance of fire sprinkling systems (if any), and
such other expenses as Landlord may deem necessary and proper in connection with
the operation and maintenance of the Building, excluding any costs which under
generally accepted accounting principles are capital expenditures; provided,
however; that Operating Expenses shall also include the annual amortization
(over the anticipated useful life) of a capital improvement falling within any
of the following categories: (i) a labor saving device or improvement which is
intended to reduce or eliminate any other component of Operating Expenses; (ii)
an installation or improvement required by reason of any law, ordinance or
regulation, which requirement did not exist on the date of this Lease and is
generally applicable to similar office buildings; (iii) an installation or
improvement which directly enhances safety of tenants in the Building or the
Center generally. If and to the extent there is any concession granted to Tenant
in the nature of “free rent” in the form of either an abatement or deferral of
payment of Minimum Annual Rent for any period, Landlord’s management fee shall
not be reduced on account of any such abatement or deferral, and the Minimum
Annual Rent abatement or deferral shall be disregarded for purposes of
calculating any management fee based on a percentage of rental revenues.

Notwithstanding any provision to the contrary, Operating Expenses shall not
include:

(1)        any payments (such as salaries or fees) to the Landlord’s executive
personnel or in-house site managers except for the Management Fee;

(2)        depreciation or interest, except to the extent permitted above in
connection with capital improvements;

(3)        mortgage or ground lease payments;

(4)        leasing commissions, broker’s fees or legal fees incurred in
connection with leases of space in the Building;

(5)        legal fees that do not directly benefit Tenant or the Building
(provided that legal fees incurred in connection with leases of space in the
Building or in enforcing tenant obligations shall not be deemed to benefit the
Building);

(6)        costs to correct original construction defects or defective repairs
or replacements hereinafter provided by or at the direction of Landlord;

(7)        costs of repairs covered by valid warranties under which Landlord
receives payment or reimbursement;

(8)        expenses paid directly by a tenant for any reason (such as excessive
utility use, direct utility consumption or damage for which such tenant is
responsible);

(9)        costs for improving any tenant’s space;

(10)      any repair or other work necessitated by condemnation, fire or other
insured casualty and for which Landlord receives reimbursement from either
condemnation or insurance proceeds;





3

--------------------------------------------------------------------------------

 

 

 

(11)             any costs, fines and the like due to Landlord’s violation of
any law, governmental rule or authority;

(12)             refinancing costs;

(13)             costs for any conversion of the heating system to gas heat
except to the extent such conversion is undertaken in an effort to reduce
Operating Expenses and the cost thereof is treated in the same manner as a
capital improvement;

(14)             costs paid to Landlord or its affiliates other than the
Management Fee which exceed those reasonably charged in arm’s length
transactions with third parties in the general area of the Building; and

(15)             services, benefits or both provided to some tenants but not to
Tenant.

(1)            “Security Deposit” means the sum of $8,953.00.

(m)             “Initial Pass Through Rate” means $7.60.

(n)              “Landlord’s Work” means the furnishing and installation of the
improvements in the Leased Space by Landlord as described in Exhibits B-1 and
B-2 hereof, if any.

(o)              “Work Period” means the period ending three (3) months
following the last to occur of receipt of final construction drawings approved
in writing by Tenant and issuance of a building permit for the Landlord’s Work
by the local building code enforcement officer, which permit enables Landlord to
commence and complete the Landlord’s Work.

(p)              “Broker” means (Not Applicable).

(q)              “Notice Address” means for Landlord, c/o The Hankin Group, 707
Eagleview Boulevard, Exton, PA 19341, and for Tenant, on and after the
Commencement Date, the address of the Leased Space, and prior thereto, 760
Constitution Drive, Suite 14, Exton, PA 19341, or for either party, such other
address as is designated by such party by written notice to the other issued in
the manner provided by this Agreement.

(r)               “Transfer” means Tenant’s effectuating an assignment,
sublease, mortgage or other transfer of its rights in this Lease, or any
interest therein or in the Leased Space or any part thereof, including the sale
or assignment of a controlling interest in the Tenant corporation, partnership,
company or other business organization.

(s)              “Affiliate” means, if Tenant is a corporation, partnership,
limited liability company or other business organization other than a sole
proprietorship, the parent or wholly owned subsidiary of Tenant or an entity
under common control with Tenant.

(t)               “Permitted Transfer” means a Transfer to (i) an Affiliate,
(ii) any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities or successor corporation under which the
surviving entity assumes and is bound to perform all duties of the Tenant under
this Lease by operation of law or (iii) any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity acquiring all or substantially all of the Tenant’s assets or ownership
interests, provided that such assignee (1) has a net worth equal to or greater
than that of Tenant immediately preceding such Transfer and (2) assumes the
obligations of Tenant pursuant to a Transfer Assumption Agreement.

(u)              “Transfer Assumption Agreement” means an instrument in form
acceptable to Landlord in the exercise of its reasonable judgment, by which a
transferee under a Transfer agrees to abide by and perform all obligations of
Tenant under this Lease.





4

--------------------------------------------------------------------------------

 

 

 

Part II of II

2. Lease of Leased Space

Landlord hereby leases to Tenant the Leased Space together with the right to
use, in common with others, the lobbies, entrances, stairs, parking lot,
elevators and other public portions of the Building. The Leased Space shall be
used and occupied for the Use and for no other purpose.

3. Landlord’s Work/Substantial Completion

Landlord shall exercise reasonable efforts in good faith to substantially
complete Landlord’s Work, if any, within the Work Period. The Leased Space shall
be deemed substantially completed when Landlord’s Work has reached such level of
completion as shall enable Tenant to reasonably and conveniently use and occupy
the Leased Space for the conduct of its business, and Landlord has obtained a
certificate of occupancy or its equivalent. Notwithstanding the foregoing, if
the issuance of a certificate of occupancy requires a furnishings or work
station plan or installation of furnishings, work stations or the like, or any
work which is not part of Landlord’s Work, and all substantial completion
criteria other than such plan or installation have been achieved, then
substantial completion shall be deemed to have been achieved notwithstanding the
absence of a certificate of occupancy. In addition, substantial completion shall
be deemed to have been achieved even though minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
non-completion of which does not materially interfere with Tenant’s use of the
Leased Space or the conduct of its business therein.

Landlord shall apply for said building permit when the Lease has been fully
executed and all construction drawings have been prepared by the Landlord’s
architect.

If the substantial completion of Landlord’s Work does not occur within six (6)
months (the “Outside Date”) following the execution date of this Lease, Tenant
may elect to terminate this Lease by written notice delivered to Landlord at any
time after the Outside Date, in which event neither party shall have any further
rights or obligations hereunder.

4. Rent

(a)             Tenant shall pay Landlord the Minimum Annual Rent on the first
day of each calendar month in advance. If the Commencement Date is not the first
day of a calendar month, rent from the Commencement Date to the first day of the
following month shall be apportioned at the Minimum Annual Rent rate for the
initial year (based on a 365-day year) and shall be paid on or before the
Commencement Date. All rent shall be payable, in advance, and without prior
notice or demand, at the address of Landlord set forth in the heading of this
Lease or such other place, or to such other person as Landlord may from time to
time direct.

(b)             In addition, Tenant shall pay to Landlord as Additional Rent in
equal monthly installments one twelfth (1/12) of Tenant’s Proportionate Share of
annual Real Estate Taxes and Operating Expenses for the Building, at the time of
payment of each monthly installment of Minimum Annual Rent, based upon the most
recent costs of Operating Expenses and Real Estate Taxes available. For the
period from the Commencement Date until the issuance of a statement pursuant to
Section 4(c) below, such monthly installment shall be equal to the Initial Pass
Through Rate multiplied by the agreed square footage of the Leased Space,
divided by 12. If there is any concession granted to Tenant in the nature of
free Minimum Annual Rent, whether by abatement or deferral of payments, monthly
installments of Operating Expenses and Real Estate Taxes shall be paid on the
date Minimum Annual Rent would be otherwise payable but for such abatement or
deferral.

(c)             Within ninety (90) days following the expiration of each
calendar year Landlord shall furnish Tenant with a written statement of the
actual Operating Expenses and Real Estate





5

--------------------------------------------------------------------------------

 

 

 

Taxes incurred for such year. Within thirty (30) days of the rendition of such
statement, Tenant shall pay any amounts in excess of those collected pursuant to
the payments on account of Real Estate Taxes and Operating Expenses pursuant to
Section 4(b) exclusive of electricity and natural gas billed separately pursuant
to Section 5(c) below hereof. In the event the first and/or last years of the
term of this Lease shall not be full calendar years, then Tenant’s obligation
for Operating Expenses and Real Estate Taxes attributable to such years shall be
prorated.

5. Additional Rent

Tenant shall pay to Landlord as “Additional Rent” in addition to sums payable,
pursuant to Sections 4(b) and 4(c) the following:

(a)              Expenses Incurred by Landlord as a Result of Tenant’s Default.
All sums which may become due by reason of Tenant’s failure to comply with any
of the terms, conditions and covenants of this Lease to be kept and observed by
Tenant, and any and all damages, costs and expenses (including without
limitation thereto reasonable attorney’s fees) which Landlord may suffer or
incur by reason of any default of Tenant and any damage to the Building or the
real estate of which the Building is a part caused by any act or omission of
Tenant, together with interest to the date of payment (whether before or after
entry of judgment and issuance of execution thereon) at a rate equal to the
greater of fifteen (15%) percent or five (5%) percent above the prime interest
rate as published in The Wall Street Journal, or if such publication is
discontinued, such other publication as Landlord selects, during the period said
payment is due (“Default Rate”).

(b)              Use and Occupancy Taxes. All use and occupancy taxes imposed by
any governmental body allocable to the Leased Space.

(c)              Utilities. All charges for gas and electric service for the
Leased Space, whether billed directly by the providers of the same to Tenant, or
by Landlord as the owner of the Building.

For the purpose of this Section 5(c):

“Vacant Leaseable Areas” shall mean non-common, leaseable areas in the Building
which either are not leased, or if leased, the term of the lease or the tenant’s
right to occupancy thereunder has not commenced; and

“Tenant’s Gas and Electricity Usage Share” shall mean, for any measuring period,
the ratio of: (i) the rentable square footage of the Leased Space to (ii) the
sum of (A) the weighted average of the total rentable square footage of all
leaseable areas in the Building covered by a submeter which are not Vacant
Leasable Areas plus (B) twenty-five (25%) percent of the weighted average of the
total rentable square footage of Vacant Leaseable Areas covered by such
submeters.

For the purpose of this Section 5(c), if the Leased Space is part of a larger
leaseable area of space within the Building, which larger area is submetered for
gas or electricity usage separately from common areas, then Tenant shall pay
monthly as billed by Landlord: (1) for gas and electricity usage in the Leased
Space, Tenant’s Gas and Electricity Usage Share of usage costs for gas and/or
electricity measured by the submeter for the leaseable area in question; and (2)
for gas and electricity service to common areas, Tenant’s Proportionate Share of
usage costs for gas and electricity as measured by the submeter for the common
areas.

In addition, Landlord may, based on its reasonable assessment of Tenant’s
excessive usage of gas or electricity as evidenced by Tenant’s equipment, hours
of operation or other factors, separately meter or submeter the Leased Space at
Tenant’s sole cost and expense, in which event Tenant shall pay one hundred
percent (100%) of the gas and/or electricity usage cost as billed by Landlord
based on the reading of such separate meter or submeter.





6

--------------------------------------------------------------------------------

 

 

 

6. Negative Covenants of Tenant

Tenant will not:

(a)          damage the Leased Space or any other part of the Building;

(b)          bring into or permit to be kept in the Leased Space any dangerous,
explosive, or obnoxious substances;

(c)          have property of substantial size or quantity delivered to or
removed from the Leased Space without first making arrangements satisfactory to
Landlord;

(d)          bring into the Leased Space or use any furniture or equipment that
might be harmful thereto or harmful or unreasonably annoying to others in the
Building;

(e)          conduct itself or permit its agents, servants, employees or
invitees to conduct themselves in a manner that in Landlord’s judgment
reasonably exercised is improper or unsafe;

(f)           manufacture any commodity or prepare or dispense any food or
beverages in the Leased Space, except for consumption in the Leased Space by
Tenant, its employees or invitees;

(g)          do or suffer to be done, any act, matter or thing objectionable to
the fire insurance companies or Board of Underwriters whereby the fire insurance
or any other insurance now in force or hereafter to be placed on the Leased
Space or the Building or Center shall become void or suspended, or whereby the
same shall be rated as a more hazardous risk than at the Commencement Date.
Tenant agrees to pay to Landlord as Additional Rent, any and all increases in
premiums for insurance carried by Landlord on the Leased Space, or on the
Building, caused in any way by the occupancy of Tenant.

(h)         violate or fail to comply, at Tenant’s sole cost and expense, with
all laws,ordinances, notices, orders, rule, regulations and requirements
affecting the Leased Space and the Building (collectively “Laws”), all
manufacturer’s instructions and all requirements of insurers, which relate to
the treatment, production, storage, handling, transfer, processing,
transporting, use, disposal and release of hazardous substances, hazardous
mixtures, chemicals, pollutants, petroleum products, toxic or radioactive matter
at the Leased Space by Tenant, or Tenant’s agents, contractors, licensees or
invitees; or

(i)          violate or fail to comply, at Tenant’s sole cost and expense, with
all Laws (including, without limitation, the Americans With Disabilities Act),
which impose any duty upon Landlord or Tenant with respect to Tenant’s
particular use or occupancy (as opposed to general occupancy thereof by any
tenant) or alteration of, Tenant’s installations in or upon the Leased Space and
the Building, and the Rules and Regulations attached hereto, as amended by
Landlord from time to time. Compliance with the foregoing may require Tenant to
make alterations or improvements, in a manner so as to comply with the
requirements of Section 9, provided however, that Tenant shall not be required
by virtue of the foregoing to perform alterations to the footings, foundations,
structural steel columns and girders forming a part of the Building. Such
alterations may be performed by Landlord at Tenant’s expense if the need for the
same arises out of Tenant’s particular use or occupancy (as opposed to general
occupancy thereof by any tenant) or alteration of the Leased Space or Building,
or by any act or omission of Tenant or any of Tenant’s agents, contractors,
licensees or invitees.

7. Late Payment

If any payment required by Tenant under any of the terms hereof shall not be
paid within five (5) days after written notice from Landlord that such payment
is overdue, Tenant shall, upon demand, pay a late charge to Landlord equal to
the greater of (a) Fifty ($50.00) Dollars or (b) $.06 for each dollar so due,
and such late charge shall be deemed Additional Rent for purposes of





7

--------------------------------------------------------------------------------

 

 

 

this Lease; provided, however, that such late charge shall be due immediately
without notice upon any failure to pay when due during any twelve (12) month
period in which Landlord shall have given such written notice on two (2) prior
occasions.

8. Construction of Leased Space

Landlord shall, without cost to Tenant, complete Landlord’s Work.

If, at Tenant’s request, Landlord performs any items of work or furnishes any
materials which it is not required to perform or furnish hereunder, Tenant shall
pay Landlord for such additional work and materials, at such reasonable rates as
Landlord may charge. All plans and specifications depicting the Landlord’s Work
when completed shall be initialed for identification by Landlord and Tenant and
become part of this Lease when so initialed.

Within thirty (30) days after the Commencement Date, Tenant shall give Landlord
a written list (the “Final Punch List”) of all contended defects, if any, in
Landlord’s construction work and of all contended variances in Landlord’s Work
from the requirements hereof. Except for defects or deficiencies which are not
then discoverable by Tenant in the exercise of reasonable diligence, or which
are covered by third party warranties or Landlord’s warranty (as set forth
below), any and all such defects and variances not set forth in the Final Punch
List shall be conclusively deemed to be waived by Tenant. Landlord shall correct
all items on the Final Punch List that constitute valid defects or variances
within sixty (60) days after Landlord’s receipt of the Final Punch List, unless
the nature of the defect or variance is such that a longer period of time is
required to repair or correct the same, in which case Landlord shall exercise
due diligence in correcting such defect or variance at the earliest possible
date and with a minimum of interference with the operation of Tenant. Any
disagreement that may arise between Landlord and Tenant with respect to whether
an item on the Final Punch List constitutes a valid defect or variance shall be
conclusively resolved by the decision of Landlord’s architect. By occupying the
Leased Space as a Tenant, or by installing fixtures, facilities or equipment or
by performing finishing work, Tenant shall be conclusively deemed to have
accepted the same and to have acknowledged that the Leased Space is in the
condition required by this Lease, except as to any defects or variances set
forth in the Final Punch List.

In addition to (and not in lieu of) Landlord’s obligations under this Lease with
respect to repairs, Landlord warrants to Tenant that the Landlord’s Work will be
free from material defects in workmanship and materials for a period of one (1)
year from the date of substantial completion. Therefore, if prior to the
expiration of such warranty period, it is determined that any of the workmanship
or material used in Landlord’s Work is defective in any material respect (and
such defect was not caused by the act or omission of Tenant or its agents,
contractors or any of their employees), and Tenant shall, prior to the
expiration of the applicable warranty period, so notify Landlord in writing that
such workmanship or material is defective, Landlord shall cause such defective
workmanship or material to be appropriately corrected, repaired or replaced
without cost or expense to Tenant. Such correction, repair or replacement shall
be performed as promptly as practical and in such manner so as to minimize
interference with Tenant’s operation in or about the Leased Space. Landlord
makes no express or implied warranties to Tenant with respect to the
construction of the Landlord’s Work other than as expressly stated in this
Lease, and shall have no liability to Tenant for defective work other than the
correcting, repair or replacement obligation stated above, Tenant waiving any
claim for indirect, special or consequential damages.

9. Tenant’s Alterations

Tenant shall make no alteration, additions or improvement (“Alterations”) to the
Leased Space without the consent of the Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. If Landlord consents to such
Alterations it may impose such conditions with respect thereto as Landlord deems
appropriate, including, without limitation, requiring Tenant to furnish Landlord
with security for the payment of all cost to be incurred in connection with such
work, insurance, and copies of the plans, specifications and permits necessary
for such work.





8

--------------------------------------------------------------------------------

 

 

 

Alterations shall be done at Tenant’s expense by employees of or contractors
hired by Landlord, except to the extent that Landlord gives prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
to the Tenant to hire its own contractors. Upon execution of the construction
contract(s) for the desired work, Tenant shall promptly pay Landlord, or to
Tenant’s contractors, as the case may be, 50% of the cost of all such work, with
the remainder to be paid upon substantial completion of such work. If Tenant’s
contractor performs such work, Tenant shall pay to Landlord its then standard
hourly rate for review and approval of plans and specifications relating
thereto, which is currently $125 per hour. All Alterations shall be done in a
first class, workmanlike manner and shall comply with all insurance requirements
and all applicable laws, ordinances, rules and regulations of governmental
authorities having jurisdiction thereover, and if performed by Tenant’s
contractors hired with Landlord’s consent, with all reasonable requirements of
Landlord imposed as a condition of such consent.

Landlord’s consent shall not be required for Tenant Alterations which (i) do not
adversely impact the structural integrity of the Building or the systems serving
the Building or their operation, (ii) are not visible from the Building exterior
and (iii) the cost of which is $10,000 or less with respect to any Tenant
Alteration project (or $20,000 or less in the aggregate with respect to Tenant
Alteration projects undertaken over any twelve (12) consecutive month period),
provided that Tenant shall provide Landlord with written notice thereof at least
ten (10) days prior to commencement of work, accompanied by any plans and
specifications required for the issuance of any building permits required for
such work, and copies of such permits. Tenant Alterations described in this
paragraph for which Landlord’s consent is not required hereinafter are called
“Permitted Tenant Alterations.” Notwithstanding the foregoing, painting or
carpeting of the interior of the Leased Space and like cosmetic improvements
shall not be deemed Tenant Alterations regardless of the cost thereof.
Notwithstanding anything herein to the contrary, Tenant shall have the right, at
Tenant’s option, to install a security system or other access control system for
the Leased Space, subject to Landlord’s review and approval of the placement of
such system and the method of installation, which approval shall not be
unreasonably withheld.

All Alterations shall become a part of the Leased Space when made and shall
remain upon and be surrendered with the Leased Space at the end of the term,
provided, however, if prior to the installation of an Alteration, Landlord so
directs by written notice to Tenant, then upon termination of this Lease, Tenant
shall promptly remove said Alteration which was so designated by Landlord in
said written notice to Tenant. Tenant shall repair any damage occasioned by such
removal, and, in default thereof, Landlord may effect said removal and repairs
at Tenant’s expense. Any property left in the Leased Space by the Tenant shall
be deemed to have been abandoned; Landlord may dispose of such property at
Tenant’s expense and without notice to Tenant.

10. Mechanic’s Liens

If any mechanics’ or other lien shall be filed against the Leased Space or the
Building purporting to be for labor or material furnished or to be furnished at
the request of the Tenant, then Landlord shall notify Tenant of such lien and
Tenant shall have thirty (30) days to contest (with Landlord’s reasonable
cooperation) the validity of such lien. If Tenant is unsuccessful in contesting
the validity of such lien within said thirty (30) day period then Tenant shall
at its expense cause such lien to be discharged of record by payment, bond or
otherwise, within forty (40) days after the filing thereof.

If Tenant shall fail to cause such lien to be discharged by payment, bond or
otherwise within such period, Landlord may cause such lien to be discharged by
payment, bond or otherwise, without investigation as to the validity thereof or
as to any offsets or defenses thereto, and Tenant shall, upon demand, reimburse
Landlord for all amounts paid and cost incurred, including attorneys’ fees, in
having such lien discharged of record.





9

--------------------------------------------------------------------------------

 

 

 

11. Condition of Leased Space

Tenant acknowledges and agrees that, except as expressly set forth in this
Lease, there have been no representations or warranties made by or on behalf of
Landlord with respect to the Leased Space or the Building or with respect to the
suitability of either for the conduct of Tenant’s business. The taking
possession of the Leased Space by Tenant shall conclusively establish that the
Leased Space and the Building were at such time in satisfactory condition, order
and repair as required by Section 3 hereof, subject to the provisions respecting
the Final Punch List and Landlord’s warranty in Section 8 hereof.

12. Building Services

Provided Tenant has not committed an Event of Default under any of the
provisions of this Lease, Landlord shall provide, during normal business hours,
five (5) days a week, all heat, light, electricity, air conditioning, restroom
facilities and janitorial services, all as are commercially reasonable.
Notwithstanding the foregoing, Tenant shall have access to the Leased Space on a
24 hours per day, 7 days per week basis and Landlord shall provide heat, light,
electricity, air conditioning and restroom facilities during those hours,
provided, however, that Landlord shall not be obligated to provide maintenance
services, including without limitation, janitorial, repairs, and snow removal
other than during normal business hours.

Landlord shall not be liable in damages or otherwise for temporary delay or
failure in furnishing any services or facilities to be provided by Landlord
under this Lease or any other agreement between Tenant and Landlord (or its
agents) or implied by law.

13. Assignment and Subletting

Tenant shall not, without the prior written consent of Landlord, such consent
not to be unreasonably withheld, conditioned or delayed, effectuate a Transfer,
with the exception of a Permitted Transfer. Notwithstanding the foregoing,
Tenant may effectuate a Permitted Transfer without the consent of Landlord,
provided that with respect to a Permitted Transfer: (i) the transferee shall
assume the obligations of Tenant; (ii) Tenant shall provide Landlord with
written notice of the proposed Permitted Transfer not less than fifteen (0 5)
days in advance of such Permitted Transfer becoming effective; (iii) a copy of
the documents effectuating the Permitted Transfer shall be delivered to Landlord
within five (5) days after the Permitted Transfer becomes effective; and (iv) if
requested by Landlord, the transferee shall execute and deliver to Landlord a
Transfer Assumption Agreement. As to Transfer other than a Permitted Transfer,
Landlord agrees that it shall not unreasonably withhold its consent, provided
that the business of Tenant’s transferee is no more hazardous than that of
Tenant, it being understood that it shall not be unreasonable for Landlord to
require, as a condition of such consent:

(a)         That fifty percent (50%) of any money or other economic
consideration received by Tenant as a result of such Transfer (other than with
respect to a Permitted Transfer), whether denominated as rent or otherwise,
which exceeds, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the Leased Space subject to the sublease or assignment) shall be
payable to Landlord as Additional Rent under this Lease without affecting or
reducing any other obligation of Tenant hereunder; and

(b)         That Landlord shall not be obligated to consent to a Transfer at any
time when there exists comparable space available for lease in the Center; and

(c)         That the transferee execute and deliver to Landlord a Transfer
Assumption Agreement.

Regardless of Landlord’s consent, and with respect to a Permitted Transfer, no
Transfer shall release Tenant of Tenant’s obligation or alter the primary
liability of Tenant to pay the rental and to perform all other obligations to be
performed by Tenant hereunder. The acceptance of rental by Landlord from any
other person shall not be deemed to be a waiver by Landlord of any provision
hereof.





10

--------------------------------------------------------------------------------

 

 

 

Consent to one Transfer shall not be deemed consent to any subsequent Transfer.
In the event of default by any transferee from Tenant in the performance of any
of the terms hereof, Landlord may proceed directly against Tenant without the
necessity of exhausting remedies against such transferee. Landlord may consent
to subsequent Transfers or amendments or modifications to this Lease with
transferees from Tenant, without notifying Tenant, or any transferee from
Tenant, and without obtaining its or their consent thereto and such action shall
not relieve Tenant of liability under this Lease.

14. Access to Leased Space

Landlord, its employees and agents, shall have the right to enter the Leased
Space at all reasonable times for the purpose of examining or inspecting the
same, showing the same to prospective purchasers or tenants of the Building, or
mortgagees, and making such alterations, repairs, improvements or additions to
the Leased Space or to the Building as Landlord may deem necessary or desirable
provided such alterations, repairs, improvements or additions do not materially
and adversely affect Tenant’s business or use of the Leased Space or, except
with Tenant’s consent, alter in any material respect the Landlord’s Work or
approved Tenant’s Alterations. Except in case of emergency in Landlord’s
reasonable judgment, any such entry shall be after reasonable notice to Tenant
and in compliance with Tenant’s practices from time to time established with
respect to areas where confidential information is located. Tenant shall provide
Landlord with the names and home phone numbers of at least three of Tenant’s
employees to be utilized by Landlord in the event of an emergency. If a
representative of Tenant shall not be present to open and permit entry into the
Leased Space at any time when such entry by Landlord is necessary in an
emergency, Landlord may enter by means of a master key (or forcibly) without
liability to Tenant and without such entry constituting an eviction of Tenant or
termination of this Lease. No locks or similar devices shall be attached to any
doors or windows in the Leased Space without the prior written consent of
Landlord.

15. Repairs

(a)         Landlord shall repair, maintain and as necessary, replace, the roof,
load hearing walls (other than paint and wall coverings), floors (excluding
carpeting), foundations and other structural elements of the Building, and all
plumbing, air conditioning and electrical systems, fixtures and equipment and
HVAC system components serving the Building, elevators and all other items which
constitute a part of the Leased Space and are installed or furnished by
Landlord; provided, however that Landlord shall not be obligated for any such
repairs until the expiration of a reasonable period of time after written notice
from Tenant that such repair is needed. In no event shall Landlord be obligated
to repair any damage caused by an act, omission or negligence of the Tenant or
its employees, agents, invitees, licensees, subtenants or contractors, the cost
of which shall be the responsibility of Tenant. Any such repairs and any labor
performed or materials furnished in, on or about the Leased Space shall be
performed and furnished by Landlord in compliance with all applicable laws,
regulations, ordinances and requirements of duly constituted authorities or
central bodies having jurisdiction over the Building and the requirements of any
board of underwriters having jurisdiction thereof.

(b)         Except as the Landlord is obligated for repairs as provided above,
Tenant shall make, at its sole cost and expense, all repairs necessary to
maintain the Leased Space and shall keep the Leased Space and the fixtures
therein in neat and orderly condition. If the Tenant refuses or neglects to make
such repairs, or fails to diligently prosecute the same to completion, after
written notice from Landlord of the need therefor, Landlord may make such
repairs at the expense of Tenant and such expense shall be collectible as
Additional Rent. Any such repairs and any labor performed or materials furnished
in, on or about the Leased Space shall be performed and furnished by Tenant in
strict compliance with all applicable laws, regulations, ordinances and
requirements of all duly constituted authorities or governmental bodies having
jurisdiction over the Building, the requirements of any board of underwriters
having jurisdiction thereof, as well as any reasonable regulations imposed by
Landlord pertaining thereto. Tenant agrees that prior to performing any





11

--------------------------------------------------------------------------------

 

 

 

work which will become permanently affixed to the Leased Space, Tenant shall
provide Landlord with plans and specifications of its proposed improvements for
Landlord’s review and, if acceptable, its approval, such approval not to be
unreasonably withheld, conditioned or delayed.

(c)          Provided that Landlord shall exercise reasonable efforts to
effectuate its repairs in a manner which will keep at a minimum Landlord’s
interference with Tenant’s use and occupancy of the Leased Space, Landlord shall
not be liable by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations, additions or improvements
in or to the Leased Space, or the Building or Center or to any appurtenances or
equipment therein.

16. Termination and Extension

This Lease shall terminate at the end of the Term without notice from either
party.

17. Early Cancellation Option

If at any time Landlord (or an affiliate of Landlord) and Tenant execute a lease
of not less than 5,404 rentable square feet for similar quality space as the
Leased Space, on terms comparable to the terms of this Lease, or other terms and
conditions acceptable to Landlord (or its affiliate) and Tenant in their
discretion, this Lease shall be terminable by Tenant effective as of the
commencement date of such other lease.

18. Surrender of Leased Space

At the end of the Term of this Lease, Tenant shall surrender the Leased Space to
Landlord, together with all alterations, additions and improvements thereto
(other than those Tenant Alterations required by Landlord to be removed by
Tenant pursuant to Section 9 above), in broom clean condition and in good order
and repair except for ordinary wear and tear and damage for which Tenant is not
obligated to make repairs under this Lease. Subject to Section 9 hereof and if
no Tenant Event of Default is then existing under any of the terms hereof,
Tenant shall have the right at the end of the Term to remove any equipment,
furniture, trade fixtures or other personal property placed in the Leased Space
by Tenant, provided that Tenant promptly repairs any damage to the Leased Space
caused by such removal. Tenant shall repair all damage to the Leased Space
caused by such removal and restore the Leased Space to the condition in which it
was prior to the installation of the items so removed. Tenant shall surrender
the Leased Space to Landlord at the end of the Term, without notice of any kind,
and Tenant waives all right to any such notice as may be provided under any laws
now or hereafter in effect in Pennsylvania. If Tenant shall fail to remove any
of its equipment, furniture, trade fixtures or other personal property, Landlord
may remove and store the same at the expense of Tenant or sell the same on
behalf of Tenant at public or private sale in such manner as is commercially
reasonable, with any proceeds thereof to be first applied to the costs and
expenses, including attorney’s fees, of the storage and sale and the payment of
any amounts owed hereunder by the Tenant.

19. Indemnification and Insurance

Tenant covenants and agrees that it shall, without notice or demand and at its
own cost and expense, indemnify and save harmless Landlord against and from, and
Landlord not be liable to Tenant for, any and all claims by or on behalf of any
person arising in any manner whatsoever from, out of or in connection with

(a)         the use (including the installation of fixtures) and occupancy of
the Leased Space by Tenant, its agents, employees and invitees,

(b)         any failure by Tenant to perform any of the terms or conditions of
this Lease





12

--------------------------------------------------------------------------------

 

 

 

required to be performed by Tenant,

(c)            any failure by Tenant to comply with any statutes, regulations,
ordinances or orders of any governmental authority, or

(d)            any accident, death, injury, or damage, loss or theft of property
in or about the Leased Space (whether involving property belonging to Tenant or
any other person) resulting from any cause whatsoever, except to the extent that
such accident, death, injury, damage, loss or theft is caused by the negligence
or misconduct of the Landlord, its agents, employees, or invitees, and from and
against all costs, attorney fees, expenses and liabilities incurred in or as a
result of any such claim or action or proceeding brought against Landlord by
reason of any such claim. Tenant, upon notice from Landlord covenants to resist
or defend such action or proceeding by legal counsel reasonably satisfactory to
Landlord.

Tenant shall keep in force commercial general liability insurance with respect
to the Tenant’s operations at the Leased Space with companies with at least a
Best rating of A-X, and in form acceptable to the Landlord, to afford protection
of not less than Two Million ($2,000,000) Dollars per occurrence with respect to
personal injury or death and property damage, combined single limit, and naming
the Landlord as an additional insured. Such insurance shall be endorsed to
provide that the insurance shall be primary to and not contributory to any
similar insurance carried by Landlord, and that Landlord shall receive thirty
(30) days written notice prior to non-renewal, cancellation or material change
of any insurance, and shall contain a severability of interest clause. Tenant
shall furnish to Landlord with evidence of compliance with the insurance
requirements set forth above, in the form of an approved ACCORD certificate of
insurance, and if such certificate does not evidence the endorsements referenced
above, copies of the declarations page of the insurance policy and such
endorsements.

Subject to the provisions regarding waivers of claims as provided in the last
paragraph of this Section 19, Landlord covenants and agrees that it shall,
without notice or demand and at its own cost and expense, indemnify and save
harmless Tenant against and from, and Tenant shall not be liable to Landlord
for, any and all claims by or on behalf of any person arising in any manner
whatsoever from, out of, or in connection with any accident, death, injury, or
damage, loss or theft of property in or about the Leased Space (whether
involving property belonging to Landlord or any other person) resulting from the
gross negligence or wanton and willful misconduct of Landlord, its agents or
employees, and from and against all costs, reasonable attorney fees, expenses
and liabilities incurred in or as a result of any such claim or action or
proceeding brought against Tenant by reason of any such claim. Landlord, upon
notice from Tenant covenants to resist or defend such action or proceeding by
legal counsel reasonably satisfactory to Tenant.

Landlord shall keep in force commercial general liability insurance with respect
to the Building with companies and in form reasonably acceptable to Tenant to
afford protection of not less than Two Million ($2,000,000.00) Dollars with
respect to personal injury or death and property damage.

The indemnification obligations under this Section shall not be limited in any
way by any limitation on the amount or type of damages, compensation or benefits
payable by or for the Tenant, or any other person, under Workers or Workman’s
Compensation statutes, disability benefits statutes or other employee benefit
laws.

Landlord and Tenant each waives all claims for recovery against the other for
any loss or damage which may be inflicted on the property of such party and
damages suffered by either arising from loss of use of the Leased Space or the
Building arising from fire or other casualty, even if such loss or damage shall
be caused by the fault or negligence of the other party or any of its agents;
provided however that such waiver by Landlord shall not apply with respect to
any liability of Tenant described in Section 6(h) and in Section 19(c). Each
party shall cause its applicable policies of property insurance to contain a
clause to the effect that this waiver shall not affect said policies or the
right of the insured to recover thereunder. If any policy does not contain such
a clause, the





13

--------------------------------------------------------------------------------

 

 

 

insured party shall, at the written request of the other party to this Lease,
have such a clause added to said policy if an endorsement so providing is
obtainable.

20. Fire or Other Casualty

(a)          If the Leased Space is partially damaged by fire or other casualty,
and insurance proceeds are available to Landlord, the damages shall be repaired
by and at the expense of Landlord and the rent, until such repairs shall be
made, shall be apportioned from the date of such fire or other casualty
according to the part of the Leased Space which is usable by Tenant. Landlord
agrees to repair such damage within a reasonable period of time after receipt
from Tenant of written notice of such damage, except that Tenant agrees to
repair and replace its own furniture, furnishings and equipment. If Landlord is
unable to complete reconstruction of the damaged premises within one hundred
eighty (180) days from the date of the casualty, Tenant shall have the right to
terminate this Lease, by written notice delivered to Landlord within five (5)
business days following the end of such one hundred eighty (180) day period, in
which event such notice shall be effective to terminate the Lease on the date
stated in such notice which shall be not later than 45 days after the expiration
of such 180 day period. If Tenant does not elect to terminate this Lease
pursuant to this section, Landlord shall complete the reconstruction within a
reasonable time after the expiration of the 180 day period.

(b)          If the Leased Space or Building is totally damaged or is rendered
wholly untenantable by fire or other casualty, each party shall have the right
to terminate the Lease by written notice to the other on or before thirty (30)
days after such casualty occurred. If, however, Landlord commits in writing
within thirty (30) days following such casualty to reconstruct the damaged
Leased Space or Building to the condition which existed prior to such casualty
and a reputable contractor acceptable to Landlord and Tenant determine that such
reconstruction can be substantially completed within the earlier of (1) one
hundred fifty (150) days from the date of such casualty, or (2) one year prior
to the Expiration Date, then neither party shall have the right to terminate
this Lease and Landlord shall undertake reconstruction of the damaged premises.
If, however, Landlord is unable to complete reconstruction of the damaged
premises within one hundred eighty (180) days from the date of the casualty,
Tenant shall have the right to terminate this Lease.

21. Condemnation

If the Leased Space or the Building or any material part of either shall be
condemned for public use, then and in that event, upon the vesting of title to
the same for such public use, this Lease shall terminate, anything herein
contained to the contrary notwithstanding, except that Tenant shall have the
right to prove and collect the value of the trade fixtures installed by it,
including moving expenses. In the event of such termination of this Lease, all
rent paid in advance shall be apportioned as of the date of such termination.
Notwithstanding the foregoing, if only a part of the Leased Space shall be so
taken and the part not so taken shall be sufficient for the operation of
Tenant’s business, Tenant, at its election, may retain the part not so taken and
there shall be a proportional reduction in the rent. All compensation awarded or
paid upon such a total or partial taking of the Leased Space shall belong to and
be the property of the Landlord without any participation by the Tenant,
provided, however, that nothing contained herein shall be construed to preclude
the Tenant from prosecuting any claim directly against the condemning authority
in such condemnation proceedings for loss of business, or depreciation to,
damage to, or cost of removal of, or for the value of stock, trade fixtures,
furniture, and other personal property belonging to the Tenant; provided,
however, that no such claim shall diminish or otherwise adversely affect the
Landlord’s award or the award of any mortgagee.

22. Estoppel Certificates

At any time, and from time to time, upon the written request of Landlord or any
“Mortgagee” (as defined in Section 30 hereof), Tenant, within ten (10) business
days of the date of





14

--------------------------------------------------------------------------------

 

 

 

such written request, agrees to execute and deliver to Landlord and/or such
Mortgagee, a written statement: (a) ratifying this Lease; (b) confirming the
commencement and expiration dates of the Term; (c) certifying that Tenant is in
occupancy of the Leased Space, and that the Lease is in full force and effect
and has not been modified, assigned, supplemented or amended except by such
writings as shall be stated; (d) certifying that all conditions and agreements
under this Lease to be satisfied or performed by Landlord have been satisfied
and performed except as shall be stated; (e) certifying that Landlord is not in
default under the Lease and there are no defenses or offsets against the
enforcement of this Lease by Landlord, or stating the defaults and /or defenses
claimed by Tenant; (f) reciting the amount of advance rent, if any paid by
Tenant and the date to which such rent has been paid; (g) reciting the amount of
security deposited with Landlord, if any; and (h) any other information which
Landlord or the Mortgagee shall reasonably require. The failure of Tenant, after
signed receipt, to execute, acknowledge and deliver to Landlord and/or any
Mortgagee a statement in accordance with the provisions herein within the period
set forth herein shall constitute an acknowledgment by Tenant which may be
relied upon by any person holding or intending to acquire any interest
whatsoever in the Leased Space or the Building that this Lease has not been
assigned, amended, changed or modified, is in full force and effect and that the
Minimum Annual Rent, and Additional Rent have been duly and fully paid not
beyond the respective due dates immediately preceding the date of the request
for such statement and shall constitute as to any persons entitled to rely on
such statements a waiver of any defaults by Landlord or defenses or offsets
against the enforcement of this Lease by Landlord which may exist prior to the
date of the written request, and Landlord, at its option, may treat such failure
as an event of default.

23. Default

The occurrence of any of the following shall constitute an “Event of Default”
and breach of this Lease by Tenant:

(a)      A failure by Tenant to pay, when due, any installment of rent hereunder
or any such other sum herein required to be paid by Tenant where such failure
continues for ten (10) days after written notice thereof from Landlord; provided
however said written notice shall not be required to be given by Landlord more
than twice in any twelve (12) month period.

(h)      A failure by Tenant to observe and perform any other terms or
conditions of this Lease to be observed or performed by Tenant, where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that, if such default is of a nature that cannot be
reasonably cured within such thirty (30) day period, no default shall exist so
long as Tenant has commenced cure within such thirty (30) day period and
diligently pursues same to completion within ninety (90) days.

(c)      The making by Tenant of any assignment for the benefit of creditors; an
adjudication that Tenant is bankrupt, insolvent, or unable to pay its debts; the
filing by or against Tenant of a petition in bankruptcy or of a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of petition filed against Tenant, the same is dismissed within ninety
(90) days after the filing thereof); the appointment of a trustee or receiver to
take possession of substantially all of Tenant’s assets located in the Leased
Space or of Tenant’s interest in this Lease (unless possession is restored to
Tenant within sixty (60) days after such appointment); or the attachment,
execution or levy against, or other judicial seizure of, substantially all of
Tenant’s assets located in the Leased Space or of Tenant’s interest in this
Lease (unless the same is discharged within sixty (60) days after issuance
thereof).

24. Remedies

Upon the occurrence of any Event of Default:

(a)      Landlord may perform for the account of Tenant any such act, the
omission of which constituted an Event of Default by Tenant and immediately
recover as Additional Rent any





15

--------------------------------------------------------------------------------

 

 

 

expenditures made and the amount of any obligations incurred in connection
therewith, plus interest at the Default Rate from the date the obligations are
incurred by Landlord until payment therefor to Landlord, whether before or after
entry of judgment and issuance of execution thereon.

(b)          Landlord may accelerate all Minimum Annual Rent and Additional Rent
due for the balance of the Term of this Lease and declare the same, to be
immediately due and payable, which shall be discounted to present value, at a
discount rate equal to the yield to maturity on US Treasury Securities having a
maturity date nearest to the scheduled Expiration Date. Such amount shall bear
interest at the Default Rate from the date of acceleration until payment in
full.

(c)          In determining the amount of any future payments due Landlord
relating to Operating expenses and /or Real Estate Taxes, Landlord may make such
determination based upon the most recent estimates of Operating Expenses and/or
Real Estate Taxes available.

(d)          Landlord, at its option, may serve notice upon Tenant that this
Lease and the then unexpired term hereof shall cease and expire and become
absolutely void on the date specified in such notice, to be not less than five
(5) days after the date of such notice without any right on the part of the
Tenant to save the forfeiture by payment of any sum due or by the performance of
any term or condition broken; and, thereupon at the expiration of the time limit
in such notice, this Lease and the Term hereof, as well as the right, title and
interest of the Tenant hereunder, shall wholly cease and expire and become void
in the same manner and with the same force and effect (except as to Tenant’s
liability) as if the date fixed in such notice were the date herein granted for
expiration of the Term of this Lease. Thereupon, Tenant shall immediately quit
and surrender to Landlord the Leased Space, and Landlord may enter into and
repossess the Leased Space by summary proceedings, detainer, ejectment or
otherwise and remove all occupants thereof and, at Landlord’s option, any
property thereon without being liable to indictment, prosecution or damages
therefor. No such expiration or termination of this Lease shall relieve Tenant
of its liability and obligations under this Lease, whether or not the Leased
Space shall be relet.

(e)          Landlord may, at any time after the occurrence of any Event of
Default, re-enter and repossess the Leased Space and any part thereof and
attempt in its own name, as agent for Tenant if this Lease not be terminated, or
on its own behalf if this Lease be terminated, to relet all or any part of the
Leased Space for and upon such terms and to such persons and for such period or
periods as Landlord, in its sole discretion, shall determine, including a term
beyond the termination of this Lease; and Landlord shall not be required to
accept any tenant offered by Tenant or observe any instruction given by Tenant
about such reletting. For the purpose of such reletting, Landlord may decorate
or make repairs, changes, alterations or additions in or to the Leased Space to
the extent deemed by Landlord desirable or convenient; and the cost of such
decoration, repairs, changes, alteration or additions shall be charged to and be
payable by Tenant as Additional Rent hereunder, as well as any reasonable
brokerage and attorney’s fees incurred by Landlord; and any sums collected by
Landlord from any new tenant obtained shall be credited against the balance of
the rent due hereunder as aforesaid. Tenant shall pay to Landlord monthly, on
the days when the rent would have been payable under this Lease, the amount due
hereunder less the amount obtained by Landlord from such new tenant.

(f)           Landlord shall have the right of injunction, in the event of a
breach or threatened breach by Tenant of any of the terms and conditions hereof,
to restrain the same and the right to invoke any remedy allowed by law or in
equity, whether or not other remedies, indemnities or reimbursements are herein
provided. The rights and remedies given to Landlord in this Lease are distinct,
separate and cumulative remedies; and no one of them, whether or not exercised
by Landlord, shall be deemed to be in exclusion of any of the others.

(g)         In the event of any breach of Tenant hereunder, Landlord shall have
the right to change the locks on the Leased Space and exclude Tenant therefrom,
and to discontinue all or part of the services and facilities provided to Tenant
under this Lease or otherwise, which action shall not be deemed an eviction.
Such action may be taken, however, only upon five (5) days prior notice to
Tenant, and Tenant hereby releases Landlord from any liability for any damages
sustained by Tenant or its property as a result of the same.





16

--------------------------------------------------------------------------------

 

 

 

(h) If Tenant has paid accelerated rent to Landlord and Landlord thereafter
re-lets any portion of the Leased Space, any sums collected by Landlord from any
new tenant obtained in excess of the cost of decoration, repairs, changes,
alterations or additions, and any reasonable brokerage and attorney’s fees
incurred by Landlord in connection with such re-letting, to the extent the same
exceed all other damages incurred by Landlord as a result of Tenant’s default,
shall be paid to Tenant if, as and when received by Landlord from the
replacement tenant, but in no event shall the amount to be paid to Tenant by
Landlord exceed the amount of accelerated rent and other damages paid by Tenant
to Landlord.

25. Confession of Judgment

If Tenant fails to vacate the Leased Space upon termination of this Lease or an
Event of Default shall have occurred, Landlord, after five (5) days prior
written notice to Tenant, shall have the further remedy of confession of
judgment for possession:

WHEN THIS LEASE SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, EITHER
DURING THE ORIGINAL TERM OR ANY RENEWALS OR EXTENSIONS THEREOF, AND ALSO WHEN
AND AFTER THE TERM HEREBY CREATED OR, ANY RENEWAL OR EXTENSION THEREOF SHALL
HAVE EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY OF ANY COURT OF RECORD AS
ATTORNEY FOR TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL
PERSONS CLAIMING UNDER TENANT, AND A JUDGMENT FOR THE RECOVERY BY LANDLORD OF
POSSESSION MAY ISSUE FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER.
IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED, IT SHALL BE
CANCELED OR SUSPENDED AND POSSESSION OF THE LEASED SPACE REMAINS IN OR IS
RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR
TERMINATION OF THIS LEASE, OR ANY RENEWAL OR EXTENSION HEREOF, TO BRING ONE OR
MORE ACTIONS IN CONFESSION OF JUDGMENT FOR EJECTMENT AS HEREINBEFORE SET FORTH
TO RECOVER POSSESSION OF THE LEASED SPACE. IF IN ANY ACTION TO CONFESS JUDGMENT
IN EJECTMENT, LANDLORD SHALL CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT
SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT AND IF A
TRUE COPY OF THIS LEASE (AND THE TRUTH OF THE COPY STATED IN SUCH AFFIDAVIT
SHALL BE SUFFICIENT PROOF) BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO
FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW, RULE OF COURT, CUSTOM OR
PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT EXPRESSLY RELEASES TO LANDLORD,
AND TO ANY AND ALL ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL ERRORS IN THE SAID
PROCEEDINGS, AND ALL LIABILITY THEREFOR. TENANT EXPRESSLY WAIVES THE BENEFIT OF
ALL LAWS, NOW OR HEREAFTER IN FORCE, EXEMPTING ANY GOODS WITHIN THE LEASED SPACE
OR ELSEWHERE FROM DISTRAINT, LEVY OR SALE.

Tenant hereby waives to the fullest extent permitted by law, the duties imposed
on any person relying upon or exercising the warrant of attorney to confess
judgment contained in this instrument, as such duties are provided in Section
5601.3(b) of the Pennsylvania Probate Estate and Fiduciaries





17

--------------------------------------------------------------------------------

 

 

 

Code, 20 Pa.C.S.A., Section 5601.3(b). Tenant acknowledges that it is its
expectation that Landlord shall, upon the occurrence of an event of default
under this instrument, enter judgment by confession against Tenant and
thereafter recover possession of the Leased Space, and that such actions by
Landlord are not contrary to Tenant’s best interest, and such action by Landlord
shall not constitute an absence of Landlord’s good faith, nor an action beyond
the scope of authority granted by this instrument.

 

Tenant:

 

IDERA PHARMACEUTICALS, INC.

 

/s/ Vincent J. Milano

 

By:

Vincent J. Milano

 

25. Waiver

The failure or delay on the part of Landlord to enforce or exercise at any time
any of the terms and conditions of this Lease shall in no way be construed to be
a waiver thereof, nor in any way to affect the validity of this Lease or any
part hereof, or the right of Landlord to thereafter enforce each and every such
term or condition. No waiver by Landlord of any breach of this Lease shall be
held to be a waiver of any other or subsequent breach. The receipt by Landlord
of rent at a time when the rent is in default under this Lease shall not be
construed as a waiver of such default. The receipt by Landlord of a lesser
amount than the rent due shall not be construed to be other than a payment on
account of the rent then due, nor shall any statement on Tenant’s check or any
letter accompanying Tenant’s check be deemed an accord and satisfaction, and
Landlord may accept such payment without prejudice to Landlord’s right to
recover the balance of the rent due or to pursue any other remedies provided in
this Lease. No act or thing done by this Lease shall be deemed an acceptance or
a surrender of the Leased Space, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

26. Quiet Enjoyment

If and so long as Tenant pays the rent reserved hereunder and observes and
performs all the terms and conditions on Tenant’s part to be observed and
performed hereunder, Tenant shall and may peaceably and quietly have, hold and
enjoy the Leased Space for the entire Term hereof, subject to all of the
provisions of this Lease.

27. Force Majeure

Time periods for Landlord’s performance of its obligations under any of the term
of this Lease shall be extended for periods of time during which the Landlord’s
performance is prevented due to circumstances beyond the Landlord’s control,
including without limitation, strikes, embargoes and governmental regulations,
acts of God, war or other strife.

28. Successors

The respective rights and obligations provided in this Lease shall bind and
shall inure to the parties hereto, and their successors and permitted assigns.

29. Landlord’s Liability

Landlord’s responsibility under this Lease shall be limited to its interest in
the Leased Space and in the Building, including the rents, profits and proceeds
thereof, and no members of Landlord’s





18

--------------------------------------------------------------------------------

 

 

 

partnership shall be personally liable hereunder. Tenant agrees to look solely
to Landlord’s interest in the Leased Space and in the Building, including the
rents, profits and proceeds thereof, for the collection of any judgment, and, in
entering any such judgment, the person entering the same shall request the
prothonotary to mark the judgment index accordingly. If the Leased Space or the
Building is transferred or conveyed and such successor assumes the obligations
of this Lease, Landlord shall be relieved of all covenants and obligations under
this Lease thereafter, provided that notice of said transfer or conveyance is
given to Tenant by Landlord and Landlord delivers the Security Deposit to such
successor.

30. Subordination

Upon delivery of a non-disturbance and attornment agreement which is reasonably
satisfactory to Tenant, Tenant agrees; (a) that, except as hereinafter provided,
this Lease is, and all of Tenant’s rights hereunder are and shall always be,
subject and subordinate to any mortgage, leases of Landlord’s property (in
sale-leaseback) pursuant to which Landlord has or shall retain the right of
possession of the Leased Space (and/or the Building) or security instruments
(collectively called “Mortgage”) that now exist, or may hereafter be placed upon
the Leased Space or the Building, or any part thereof and all advances made or
to be made thereunder and extensions thereof; and (b) that if the holder of any
such Mortgage (“Mortgagee”) or if the purchaser at any foreclosure sale or at
any sale under a power of sale contained in any Mortgage shall at its sole
option so request, Tenant will, attorn to, and recognize such Mortgagee or
purchaser, as the case may be, as Landlord under this Lease for the balance then
remaining of the term of this Lease, subject to all terms of this Lease,
Notwithstanding anything to the contrary set forth above, any Mortgagee may at
any time subordinate its Mortgage to this Lease, without Tenant’s consent, by
execution of a written document subordinating such Mortgage to this Lease to the
extent set forth therein, and thereupon this Lease shall be deemed prior to such
Mortgage to the extent set forth in such written document without regard to
their respective dates of execution, delivery and/or recording and in that
event, to the extent set forth in such written document such Mortgagee shall
have the same rights with respect to this Lease as though this Lease had been
executed and a memorandum thereof recorded prior to the execution, delivery and
recording of the Mortgage as though this Lease had been assigned to such
Mortgagee. Should Landlord or any Mortgagee or purchaser desire confirmation of
either such subordination or such attornment, as the case may be, Tenant upon
written request, and from time to time, will execute and deliver without charge
and in form reasonably satisfactory to Landlord and Tenant, to the Mortgagee or
the purchaser all instruments and/or documents that may be required to
acknowledge such subordination and/ or agreement to attorn, in recordable form
within ten (10) business days following a request therefor from Landlord. The
foregoing subordination and attornment provisions are subject to the Mortgagee’s
agreement that such Mortgagee agrees to recognize this Lease and to allow Tenant
to remain in possession of the Leased Space and exercise all of its rights under
the Lease so long as Tenant does not suffer an Event of Default under this Lease
and this Lease or Tenant’s right of possession is not terminated in accordance
with the terms of this Lease. Tenant shall agree to any reasonable changes to
this Lease as may be required by a Mortgagee, which changes do not materially
alter the non-economic terms, or alter in any way the economic terms, of this
Lease.

31. Intentionally Deleted

32. Rules and Regulations

Tenant agrees to comply with the rules and regulations established by Landlord
for time to time, which Landlord agrees will be applied uniformly to all
tenants. The existing rules and regulations are attached hereto as Exhibit “C”.





19

--------------------------------------------------------------------------------

 

 

 

33. Governing Laws

This Lease shall be governed by and construed in accordance with the laws of the
state in which the Building is located.

34. Severability

If any provisions of this Lease shall prove to be invalid, void or illegal, it
shall in no way affect any other provision hereof and the remaining provisions
shall nevertheless remain in full force and effect.

35. Holding Over

If Tenant shall, with the consent of Landlord, hold over after the expiration of
the Term, such tenancy shall be deemed a month-to-month tenancy, which tenancy
may be terminated as provided by applicable state law. During such tenancy,
Tenant agrees to pay to Landlord the fair market value for the Leased Space, as
reasonably determined by Landlord, and to be bound by all the terms and
conditions herein. If Landlord shall not give consent in writing to such
holdover, such tenancy may be terminated as above provided, and until Tenant has
vacated the Leased Space, it agrees to pay to Landlord rent at a monthly rental
equal to 150% of the rate payable by Tenant at the expiration of the Term for
the first month of the holdover, and 200% of the rate payable by Tenant at the
expiration of the Term thereafter.

36. Notices

All notices and statements required or permitted under this Lease shall be in
writing, delivered in person or sent by United States Certified Mail, postage
prepaid, by Federal Express or other recognized overnight courier service, or by
hand delivery, addressed to the party intended to receive such notice at such
party’s Notice Address.

37. Brokers

Tenant represents and warrants to Landlord that Tenant has not dealt with any
broker, firm, company or person in connection with the negotiation for or the
obtaining of this Lease, except the Broker, if any named in Section 1 of this
Lease, and Tenant shall indemnify, defend and hold Landlord harmless from and
against any claim by any person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this Lease,
and any attorney’s fees or other expenses incurred by Landlord in connection
therewith. If any Broker is named in Section 1 of this Lease, Landlord shall
compensate such Broker for its services in accordance with a separate agreement
between Landlord and Broker.

38. Signs

Tenant shall not, without the prior written consent of Landlord, paint, place or
erect any sign on the exterior doors or walls of the Leased Space or of the
Building or Center. Notwithstanding the foregoing, Landlord shall provide Tenant
with Building standard signage at Landlord’s sole cost and expense, which shall
consist of Tenant’s name on the Building directory in the Building lobby and the
Tenant’s name, logo and suite number at the entrance to the Leased Space.
Additionally, Landlord shall provide Tenant with signage on the Building’s
monument sign at Landlord’s sole cost and expense, which shall include Tenant’s
name and logo as described on Exhibit D attached hereto.





20

--------------------------------------------------------------------------------

 

 

 

39. Security Deposit

Upon the execution of this Lease, Tenant agrees to deposit with Landlord the
Security Deposit, to be held by Landlord as security for the faithful
performance of all the terms and conditions of this Lease. Should the Tenant
breach any of the terms and conditions of this Lease which continues beyond any
applicable cure period and required notice, Landlord shall have the right, at
any time and from time to time, to apply the Security Deposit or any part
thereof, for the purpose of curing any such Event of Default or for the purpose
of reimbursing Landlord for any damage or costs occasioned by such Event of
Default, but the right of Landlord to apply the Security Deposit shall not
affect any other remedies available to Landlord under this Lease or under
applicable law. If the Security Deposit, or any part thereof, is so applied by
Landlord, Tenant shall within ten (10) business days after demand, deposit
additional funds with Landlord to restore the Security Deposit, and failure to
do so shall constitute a default under this Lease.

If the Tenant shall have faithfully complied with all the terms and conditions
of this Lease, the Security Deposit (without interest) shall be refunded to
Tenant within thirty (30) days after the expiration or sooner determination of
this Lease; provided, however, that Tenant first shall have vacated the Leased
Space and surrendered possession thereof to the Landlord by delivery of keys, in
accordance with the Lease provisions and shall have returned the Leased Space to
Landlord in good order and repair.

Nothing herein contained shall require Landlord to hold the sums so deposited as
a trust fund, nor establish any relationship other than that of debtor and
creditor with respect to said funds so deposited.

If Landlord shall assign or otherwise transfer its interest in this Lease,
Landlord shall have the right to transfer the Security Deposit to the assignee
or other transferee of such interest (with like right of transfer to any
subsequent assignee or other transferee) and upon such transfer, Landlord shall
be released and relieved from all liability and/or responsibility with respect
to this Security Deposit and/or the return or application thereof.

40. Right of First Offer for Additional Space

(a)          Adjacent to the Leased Space is additional space in the Building
consisting of 6,692 rentable square feet designated as “Additional Space” on
Exhibit A attached hereto (the “Additional Space”), which Additional Space is
not currently the subject of a Lease, but which is subject to certain priority
rights to lease (the “XL Rights”) granted to XL Global, Inc. (“XL”), another
tenant at the Building, as of the date hereof.

(b)          Subject to the XL Rights, if at any time prior to the leasing of
the Additional Space, Tenant desires to lease all or a portion thereof which is
contiguous to the Leased Space, and which portion will not result in the
remaining, unleased Additional Space consisting of less than 1500 rentable
square feet in a configuration which Landlord in its reasonable judgment
determines is not marketable, Tenant shall have a right of first offer to lease
such Additional Space in accordance with the following procedure. If Tenant
desires to lease such Additional Space, Tenant shall notify Landlord in writing
(a “Tenant Expansion Notice”) that Tenant elects to lease such Additional Space
and specify which portion of the Additional Space that Tenant so elects to lease
(the “ROFO Space”), accompanied by a space plan showing the layout of such ROFO
Space and the improvements to the ROFO Space required by Tenant. If Tenant
elects to lease the ROFO Space, the ROFO Space shall be added to the Leased
Space by amendment to this Lease and all of the terms and conditions of this
Lease will apply to such ROFO Space, except that Landlord shall have no
obligation to perform any Landlord’s Work. Notwithstanding the foregoing,
Landlord shall provide an improvement allowance with respect to the ROFO Space
equal to $0.75 per rentable square foot of the ROFO Space multiplied by the
number of months remaining in the Term, with Tenant being obligated to pay for
the cost of any improvements installed by Landlord in excess of such allowance,
on or before the date of substantial completion of such work. Minimum Annual
Rent and Additional Rent with respect to the ROFO Space at the then applicable
rate per rentable square foot under this Lease shall commence upon the date of
substantial completion of any improvements to the ROFO Space such that Tenant is
able to use the ROFO Space for its intended





21

--------------------------------------------------------------------------------

 

 

 

purpose (the “ROFO Space Commencement Date”). Within five (5) business days of
submission of the plans and specifications for the improvements to the ROFO
Space to Tenant for approval, Tenant shall either (1) approve in writing such
plans and specifications for the improvements to the ROFO Space, or (2) provide
Landlord with specific comments with respect thereto which identify material
discrepancies between such plans and specifications as submitted by Landlord and
(A) the space plan provided by Tenant which accompanied the Tenant Expansion
Notice, and/or (B) the level and character of finishes within the Leased Space.
Any resubmission of plans and specifications by Landlord in response to Tenant’s
comments shall be subject to the same requirements for Tenant’s approval or
comments until the plans and specifications are approved. In the absence of
Tenant’s timely approval or appropriate comments to the plans and specifications
for the improvements to the ROFO Space as required above, then the ROFO Space
Commencement Date shall be the date which is the first to occur of: (1) twelve
(12) weeks after Landlord has delivered to Tenant for approval plans and
specifications for the ROFO Space which are substantially consistent with the
space plan provided by Tenant which accompanied the Tenant Expansion Notice, and
the level and character of finishes within the Leased Space, or (2) the date of
substantial completion of any improvements to the ROFO Space such that Tenant is
able to use the ROFO Space for its intended purpose. Upon any expansion of the
Leased Space pursuant to this Section: (i) upon the ROFO Space Commencement
Date, any terms of this Lease dependent upon the size of the Leased Space such
as Tenant’s Proportionate Share shall automatically be adjusted to account for
the applicable increase in the rentable square footage of the Leased Space
occurring as of such date, and (ii) to the extent requested by either party, the
parties will execute an amendment to this Lease which expressly accounts for all
applicable modifications to the terms hereof arising by virtue of such
expansion.

(c)          If at any time Landlord receives a request for a proposal to lease
all or a portion of the Additional Space to a third party (other than XL), which
Landlord desires to issue, and if XL has waived the XL Rights with respect to
such portion of the Additional Space, Landlord shall notify Tenant of the same,
which shall identify the portion of the Additional Space which is the subject of
the request for proposal (the “Third Party Inquiry Notice”). If Tenant desires
to lease fifty (50%) percent or more of the Additional Space which is the
subject of the Third Party Inquiry Notice, Tenant shall issue to Landlord a
Tenant Expansion Notice within ten (10) business days after receipt of the Third
Party Inquiry Notice, and the requirement that the remaining portion of the
Additional Space be not less than 1500 rentable square feet in a configuration
which Landlord in its reasonable judgment determines is marketable shall apply
to the portion of the Additional Space identified in such Tenant Expansion
Notice, and the provisions of subsection (b) above shall apply with respect to
rent, improvement allowance and the like, and the Tenant Expansion Notice shall
be accompanied by a space plan showing the layout of such Additional Space and
the improvements to the Additional Space required by Tenant, which shall be
treated as ROFO Space in accordance with the provisions of subsection (b) above.
If Tenant elects not to expand into such Additional Space within the ten (10)
business day period, then Landlord may proceed to lease such space to any third
party free and clear of any rights of Tenant under this clause (c). All of the
terms and conditions of this Lease will apply to any such ROFO Space leased by
Tenant, in the same manner as if such ROFO Space were leased to Tenant pursuant
to subsection (b) above.

(d)         In the event that Landlord leases any portion of the Additional
Space to a third party, at such time as Landlord becomes aware that such third
party intends to vacate the Additional Space at the end of its term, if XL has
waived the XL Rights with respect to such portion of the Additional Space,
Landlord shall provide to Tenant written notice of the expiration date of such
lease, in which event the provisions of subsection (b) and (c) above shall apply
to such vacated Additional Space, giving rise to the rights of first offer
described in subsections (b) and (c) as to such vacated Additional Space when
vacated and the term of such third party lease has expired.

(e)         Any lease of Additional Space between Landlord and Tenant shall be
coterminous with the Term of the original Leased Space, and shall include the
option to renew as set forth in Section 44 below, subject to any XL Rights to
such Additional Space or ROFO Space.

(f)     All times for performance and issuance of notices under this Section 40
are of the essence.





22

--------------------------------------------------------------------------------

 

 

 

(g)            Tenant’s rights under this Section 40 are conditioned upon there
being no Event of Default by Tenant under this Lease at the time Tenant’s rights
under this Section 40 would arise.

(h)            All of Tenant’s rights under this Section 40 are subject and
subordinate to the prior rights of XL to lease the Additional Space pursuant to
the terms of the XL Lease.

41. Use of Information in Advertising

Landlord and any agent employed by Landlord shall be permitted, to utilize the
name of Tenant and any occupant or user of the Leased Space, and other general
information about the Tenant and such occupant or user, and the terms of this
Lease, in advertising and promotional material utilized by them.

42. Captions

The title to paragraphs of this Lease are for convenience of reference only, and
are not to be construed as defining, limiting or modifying the scope or intent
of any of the terms and conditions of this Lease.

43. Entire Agreement

This Lease contains all covenants and agreements between Landlord and Tenant
relating in any manner to the rental, use and occupancy of the Leased Space and
Tenant’s use of the Building and other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect and the terms, covenants and conditions of this Lease shall not be
altered, modified or added to except in writing signed by Landlord and Tenant.

44. Renewal Option

(a)        Tenant shall have the right and option to extend the term of this
Lease for one (1), five (5) year renewal term. The renewal term, if exercised,
shall commence on the day immediately following the expiration of the initial
Term hereof. The option to extend, as well as the commencement of the- renewal
term, shall be conditioned on no uncured Events of Default by Tenant then
existing.

(b)        Tenant shall exercise the renewal option only by delivering written
notice of same to Landlord not sooner than twelve (12) nor later than nine (9)
months prior to the expiration of the then current Term. Tenant’s failure to
timely exercise an option shall be deemed a waiver of all rights under this
Section, in which event this Lease shall terminate upon expiration or earlier
termination of the then current Term.

(c)        The renewal term, if exercised, shall be upon all of the terms and
conditions of this Lease, except for provisions which, by their nature, are
limited to the initial Term and for the change in Minimum Annual Rent which for
the renewal term, if exercised, shall be the FMRV determined in accordance with
subsection (d) below.

(d)        Fair Rental Value Calculation. The “FMRV” shall mean the fair market
rental rate per square foot of rentable area per year, calculated at the time of
the determination of the FMRV and based on leases within Eagleview Corporate
Center for comparable space under comparable terms within comparable buildings
at the time in question; provided, however, that if Landlord or its affiliates
own not less than 250,000 square feet of office space within Eagleview Corporate
Center, the FMRV shall be based on leases within Eagleview Corporate Center
entered into by Landlord and its affiliates. Subject to the foregoing, the FMRV
shall be determined as follows:





23

--------------------------------------------------------------------------------

 

 

 

(i)         Within thirty (30) days after receipt of Tenant’s notice of exercise
of its renewal option, Landlord shall notify Tenant in writing of Landlord’s
estimate of the FMRV. Within ten (10) business days following Landlord’s notice
of the FMRV, Tenant, by written notice to Landlord, either will accept
Landlord’s statement of the FMRV or notify Landlord of Tenant’s estimate of the
FMRV, if different from that set forth in Landlord’s notice. In the absence of
such timely notice by Tenant to Landlord, Tenant will be deemed to have accepted
Landlord’s statement of the FMRV. If Tenant shall furnish a counter-estimate of
the FMRV, Landlord, by written notice to Tenant within ten (10) business days
after Landlord’s receipt of Tenant’s estimate, either may accept Tenant’s
estimate in writing or, without prejudice to any position, suggest alternative
figures for the FMRV which are greater than Tenant’s estimate thereof and less
than Landlord’s initial statement. In the absence of such timely notice by
Landlord to Tenant, Landlord will be deemed to have accepted Tenant’s statement
of FMRV. If Landlord and Tenant shall not have an agreement as to the FMRV
within forty-five (45) days following Tenant’s written notice to Landlord
exercising a renewal right, FMRV shall be determined by appraisal as set forth
in subsection (ii) below.

(ii)        If the FMRV is to be determined by appraisal, such determination
shall be by an appraiser who is a member of the American Institute of Real
Estate Appraisers or its successor organization holding the M.A.I. designation,
and who is agreed upon by Landlord and Tenant. If Landlord and Tenant are unable
to agree upon an appraiser within the time period specified in subsection (i)
above, then, within five (5) business days thereafter, each shall appoint a
M.A.I. appraiser and the FMRV shall be the FMRV determined by such appraisers
(and the parties shall request the appraisers to make such determination within
five (5) business days of such appointment) or the average thereof if their
respective appraisals differ by ten percent (10%) or less. If either party shall
fail to appoint an appraiser within the time provided, the FMRV determined by
the appraiser timely appointed shall be the FMRV. If the appraisals delivered by
the appraisers appointed by Landlord and Tenant differ by more than ten percent
(10%), the appraisers so appointed shall appoint a third M.A.I. appraiser and
the FMRV shall be the average of the appraisal delivered by the third appraiser
and whichever of the appraisals previously delivered by the appraisers appointed
by Landlord and Tenant is closer to the appraisal of the third appraiser. If the
two appraisers are unable to agree upon a third appraiser within ten (10) days
from the date the later of their two appraisals is delivered, such appointment,
on application by either Landlord or Tenant, will be made by the then President
of the Real Estate Board for Chester County or, if such person is unwilling or
unable to make such appointment, by the American Arbitration Association or its
successor organization acting through its office in Philadelphia or by its
office located closest to Philadelphia Landlord and Tenant each shall pay the
fees and expenses of the respective appraiser appointed by each of them and
shall pay in equal shares the fees and expenses of the appraiser mutually agreed
upon by Landlord and Tenant, or as may be appointed by the first two appraisers,
the then President of the Real Estate Board for Chester County or the American
Arbitration Association or its successor, as applicable.

(iii)      The determination of FMRV in accordance with this Section shall be
conclusive and binding on Landlord and Tenant.

45. No Recording

This Lease shall not be recorded in the Office of the Recorder of Deeds or in
any other place of public record, absent a separate written authorization to
record executed by Landlord.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK





24

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed the
day and year first above written, intending to be legally bound hereby.

 

 

LANDLORD

 

 

 

505 EAGLEVIEW BOULEVARD ASSOCIATES, L.P., a Pennsylvania limited partnership

 

 

 

 

By: 505 EAGLEVIEW BOULEVARD ASSOCIATES, INC.,
a Pennsylvania corporation, its general partner

 

 

 

 

 

By:

/s/ Robert S. Hankin

 

 

 

Robert S. Hankin, President

 

DATE:

March 30, 2015

 

 

 

 

 

TENANT

 

 

 

IDERA PHARMACEUTICALS, INC.

 

a corporation

 

 

 

 

 

 

By:

/s/ Vincent J. Milanor

 

 

 

Vincent J. Milano, Chief Executive Officer

 

DATE:

April 1, 2015

 

 



25

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Picture 5 [idra20171231ex10455f26c001.jpg]

 

505 Eagleview Boulevard

Suite 210

4,323 RSF

 

 



 

--------------------------------------------------------------------------------

 

 

 

Exhibit B-2

STANDARD SPECIFICATIONS

FOR OFFICE BUILDINGS AT

EAGLEVIEW CORPORATE CENTER

The following are standard specifications for office buildings at Eagleview
constructed by the Landlord. Individual buildings may vary in some details as
indicated on their specific working drawings. Landlord reserves the right to
change these specifications without notice, Construction Drawings and
specifications will be specifically prepared for each leased space.

Design Services: Tenant will be provided with the necessary lease plan layout
and construction drawings for a “standard” tenant space by the Landlord’s tenant
planner at Landlord’s sole expense. Landlord will not be responsible for
construction schedule delays caused by Tenant’s failure to provide necessary
programming information to the tenant planner in a timely manner, and as
specifically requested in a schedulized format.

OFFICE ENTRY

Typical suite entry doors and frames shall be 3’-0” x 7’-0” stain-grade birch
wood. Secondary entrance doors from corridor shall each be a 3’ x 7’,
solid-core, stain-grade birch wood door.

Signage at corridor will be located adjacent to each entry door. The sign will
consist of a suite number and Tenant’s name in the building-standard sign color
format.

PARTITIONS

Standard Interior Partitions: Standard interior office partitions are to be
8’-10” in height, non-load-bearing, 3-5/8” metal studs, with 1/2” gypsum board
on each side. All gypsum wallboard partitions shall be taped, bedded, floated,
textured, sanded and painted with two coats of water-base latex paint.

Sound attenuation batts will be provided within all walls around conference
rooms and restrooms. Fiberglass batt insulation (2 1/2” thick) between studs for
the full height of the wall.

Standard Tenant Demising Wall Partitions: Standard tenant separation partitions
are to be 3-5/8”, 25-gauge metal studs (16” (o.c.) with 5/8” gypsum wall board
on each side of wall to underside of structure. Sound attenuation batts (3 1/2”
thick) will be provided in all tenant demising walls.

Doors: All interior doors shall be 3’ x 7’ solid-core prefinished birch wood
doors with aluminum door frames or equal.

Locksets: All entry hardware shall be Schlage lever-handle. Tenant entry doors
will be equipped with Ives door stops and silencers.

Latchsets: Hardware on interior doors shall be Schlage lever-handle passage
sets. Finish to be brushed aluminum. Hinges are to be McKinney (or equal)
fullmortise steel hinges.

Additional Locksets: Any locksets, other than those described above, shall be
provided at Tenant’s requests Tenant’s expense.





1

--------------------------------------------------------------------------------

 

 

 

Windows: Window blinds are to be provided by Landlord at all exterior windows.
Blinds will be Levelor.

Ceilings: 5/8” x 2’ x 4’ - 2nd look tile with exposed grid system.

Floor Finish: Landlord’s standard carpeting is Shaw loop carpeting, 26 ounce (or
equal). Standard vinyl tile is Armstrong Excelon VCT 1/8” x 12” x 12” (or
equal). Upgrade floor coverings are available from Landlord’s tenant selection
samples. All flooring upgrades are at Tenant’s expense.

Wall Finish:  Standard finish will be two coats (one primer; one color coat) of
latex paint as selected by Tenant from Landlord’s samples.

Air-Conditioning and Heating: Office areas shall be equipped with a complete,
roof mounted, summer and winter air conditioning and heating system based on the
following performance specifications (based on one person per 250 square feet
with no heat-producing machines). It is the Tenant’s responsibility to give the
Landlord a complete description of any heat producing machines such as PC’s,
CRT’s, CPU’s, Copiers, Telephone Cabinet Switches, Electric Typewriters, etc. If
no such description is provided it will be assumed that there are no heat
producing machines.

When outside conditions are:

    

Office conditions shall be:

 

 

 

Summer: 95F (bd) and 75F(wb)

 

70F (db) 50% R humidity

Winter: OF

 

70F (db) 20% R humidity

 

Air conditioning shall be specifically designed for each space. Equipment shall
be manufactured by York. Restrooms shall be equipped with exhaust fans vented to
the outside per local code requirements. Conference rooms may be equipped with
exhaust fan to ceiling plenum as a Tenant upgrade and at Tenant’s expense.

Light Fixtures: Allowances: Sufficient fixtures to provide an average light
intensity level of 65 foot candles (maintained at desk height).

Fixtures 2’-0” x 4’-0” recessed fluorescent fixture with acrylic lens. Fixtures
to be placed over work areas.

Convenience Receptacles: Allowances: (1) 120V duplex receptacle for each 100 sq.
ft. of office tenant space.

Wall type receptacles for 120 volts supply shall be 1.5-amp per outlet, 1 pole,
3-wire grounding type.

Switches: Allowances: One (1) wall switch per 200 sq. ft. of office space.

Telephone: Each tenant must arrange for their telephone requirements directly
with Verizon or shared tenant services provider. Telephone installation shall be
scheduled and coordinated by Tenant with Landlord at time of construction. Phone
outlet locations can be indicated on construction documents at the request of
the Tenant. The tenant is responsible to connect the phone lines for its space
to the building phone room.

 

 



2

--------------------------------------------------------------------------------

 

 

 

March 17, 2015

Idera Pharmaceuticals

505 Eagleview Boulevard

Exton, PA 19341

Exhibit B-3

Variations From and Additions To Exhibits B-1 and B-2

NOTE: For any conflicts between Exhibits B-1, B-2 and B-3, Exhibit B-3 will take
precedence over both Exhibits B-1 and B-2 while Exhibit B-1 will take precedence
over Exhibit B-2.

Finishes are listed on Exhibit B-1.

(A) Electrical:

·



One floor core will be installed in the Board Room and one in the Conference
Room to provide electrical power to each conference table.

·



Sufficient floor cores will be provided to workstations to avoid the need for
any power poles.

·



Twelve (12) 20 amp power outlets will be installed in the Server Closet said
outlets to be positioned at the Tenant’s direction. This will consist of six (6)
duplex outlets or three (3) quad outlets.

·



Two 30 amp twist lock plugs will be installed in the Server Closet. Said twist
lock plugs to be positioned at the Tenant’s direction.

·



The Landlord will install electrical power to the Tenant-provided ipad kiosk.
The Tenant’s vendor’s installation of the ipad kiosk will be under the direction
of the Landlord’s project manager.

·



A maximum of thirty-one (31) duplex convenience receptacles will be positioned
throughout the Leased Space at the Tenant’s direction. These receptacles will be
in addition to the above-noted outlets in the Server Closet, floor cores for the
Board Room, Conference Room and workstations and the power to the ipad kiosk.

(B) Lighting:

·



Lighting fixtures throughout the Leased Space will be Focal Point 2 x 4
FLU-24-8-2-T8-E-277-GPS-WH (Lighting fixture cut sheet attached).





 

--------------------------------------------------------------------------------

 

 

 

(C) Interior Partitions:

·



All interior drywall partitions will receive sound dampening insulation.

(D) Mini-blinds:

·



Mini-blinds will be installed on the floor-to-ceiling glass wall in the
Conference Room. No blinds will be installed on the glass wall between the Board
Room and the adjacent Huddle Room.

(E) Server Closet Suppression System

·



The Tenant will pay the Landlord the up-front sum of $33,750.00 for the
following upgrades to the Server Closet:

A clean agent fire suppression system.

Partition upgrades to the underside of the metal deck above the Server Closet.

Integration of the fire alarm system.

A separate HVAC unit.

·



Power to new HVAC unit

·



Power to new clean Agent system

(F) Signage:

The Tenant will have standard suite entry signage which consists of its name in
2” high black vinyl letters and its suite number in 1” high black vinyl letters.

The Tenant will also be listed on the electronic directory in the main lobby of
the building. Additionally, the Tenant’s name and logo will be listed on the
monument sign at the driveway entrance to the building’s parking area. This
signage will be on a 4 1/2” high by 30” wide metal panel.

All of the above-noted signage to be at the Landlord’s expense.

(G) Appliances:

The dishwasher in the Pantry is the only appliance being provided by the
Landlord.

(H) Solid Surfaces:

Solid Surface tops will include the following:

1.



Pantry: SS-1 Carlisle Gray

2.



Board Room credenza SS-2 Sussex

3.



Shower Vanity – PLAM PL-2 Wilsonart Coffee Bean





 

--------------------------------------------------------------------------------

 

 

 

Picture 17 [idra20171231ex10455f26c002.jpg]

 

Picture 18 [idra20171231ex10455f26c003.jpg]

 

FEATURES

 

2’x4’ recessed indirect with perforated center basket.

 

Reflector and end caps form seamless one-piece housing.

 

High reflectance, low gloss Matte White finish controls glare and provides high
efficiency.

 

Perforated shield hinges open for quick and easy relamping.

 

Optional radial blade louver offers a distinct look that highlights interior
architecture.

 

All luminaire combinations may be continuously row mounted.

 

Luna® provides high angle uniform distribution ideal for general illumination.

 

Picture 19 [idra20171231ex10455f26c004.jpg]

 

--------------------------------------------------------------------------------

 

 

 

Picture 7 [idra20171231ex10455f26c005.jpg]

SPECIFICATIONS

Construction

One-piece 20 Ga, steel reflector and housing, 20 Ga, steel ends form finished
housing, Lamps are shielded by detachable 22 Ga, steel perforated lamp shield
with acrylic lens Insert. Lamp shield is secured by four spring-pins allowing
shield to hinge down for relamping. Optional radial blade louver: .75” H X 1”
frequency fabricated of 20 Ga. steel with acrylic lens insert. Top access 20 Ga,
steel ballast compartment Weight: 29 Lbs.

Optic

One-piece 20 Ga. steel reflectors finished in Matte Satin White powder coat.

Electrical

Electronic ballasts are thermally protected and have a Class “P” rating.
Optional dimming ballasts available. Consult factory for dimming specifications
and availability.

Labels

UL and cUL listed.

Finish

Polyester powder coat applied over a 5-stage pre-treatment.

 

ORDERING

Luminaire Series

Luna

Nominal Size

2’x4’

Shielding

Perforated Shield

Radial Blade Louver

Lamp Quantity

Two Lamp

Three Lamp

Lamp Type

T8

(1 11/15” maximum grid height)

T5

T5HO

Circuit

Single Circuit

Dual Circuit

Voltage

120 Volt

277 Volt

347 Volt

UNV Volt

(Cannot be specified with EM option)

Ballast

Electronic Instant Start <20% THD

(T8 only)

Electronic Program Start <10% THD

Electronic Dimming Ballast*

Mounting

Grid

Slot Tee

Surface Mount

Factory Options

Air Return

Chicago Plenum

Dust Cover

Drywall Frame Kit

Emergency Battery Pack*

Earthquake Clip

HLR/GLR Fuse

Flex Whip*

Include 3000K Lamp*

Include 3500K Lamp*

Include 4100K Lamp*

Ballast Saving Tandern*

Labor Saving Master Satellite*

Separate Circuit Tandem*

Lutron TM Sensor Feed*

(EcoSystem ballast required)

Finish

Matte Satin White

Picture 21 [idra20171231ex10455f26c006.jpg]5 DAY*

 

Picture 22 [idra20171231ex10455f26c006.jpg]10 DAY*

  

 

 

FLU

 

24

 

PS

RLP

 

2

3

 

T8

 

TS

T5HO

 

1C

2C

 

120

277

347

UNV

 

 

E

 

S

D

 

G

ST

SM

 

 

AR

CP

DC

DF

EM

EQ

FU

FW

L830

L835

L841

BST

LS

SCT

SF

 

 

WH

  

 

  FLU  

 

  24 

 

  Ps  

 

 

 

  2  

 

  T8  

 

 

 

 

  IC  

 

 

  277  

 

 

 

 

 

  E  

 

 

 

 

  G  

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  WH  

 

Focal Point LLC reserves the right to change specifications for product
improvement without notification.

 

*For more information visit localpointflights.com/reference or consult factory.

Quickship is a limited offering. visit focalpointflights.com/quickship for
specifics.



 

--------------------------------------------------------------------------------

 

 

 

Picture 23 [idra20171231ex10455f26c007.jpg]

 

 

 

 

 

 

note: Photometric testing performed in an independent lab with standard lamps
and ballasts. Lamp and ballast type and configuration will affect photometric
performance.





 

--------------------------------------------------------------------------------

 

 

 

Exhibit C

RULES AND REGULATIONS

1.            DEFINITIONS

Wherever in these Rules and Regulations the work “Tenant” is used, it shall be
taken to apply to and include the Tenant and his agents, employees, invitees,
licensees, subtenants and contractors, and is to be deemed of such number and
gender as the circumstances require. The word “room” is taken to include the
space covered by the Lease. The word “Landlord” shall be taken to include the
employees and agents of Landlord. Wherever terms of these Rules and Regulations
conflict with terms of the Lease, the terms of the Lease shall govern.

2.           OBSTRUCTION

The streets, sidewalks, entrances, halls, passages, elevators, stairways and
other common areas provided by Landlord shall not be obstructed by Tenant, or
used by it for any other purposes than for ingress and egress.

3.           WASHROOMS

Toilet rooms, water-closets and other water apparatus shall not be used for any
purposes other than those for which they were constructed.

4.           GENERAL PROHIBITIONS

In order to insure proper use and care of the Leased Space Tenant shall not:

(a)        Keep animals or birds in the rooms.

(b)        Use rooms as sleeping apartments.

(c)        Allow any sign, advertisement or notice to be fixed to the outside of
Building, or

placed in a window, except as maybe provided in the Lease.

(d)       Make improper noises or disturbances of any kind so as to disturb
other tenants or tend to injure the reputation of the Building or Center.

(e)       Mark or defile elevators, water-closets, toilet rooms, walls, windows,
doors or any other part of the Building or Center.

(f)       Place anything on the outside of the Building, including roof
setbacks, window ledges, balconies and other projections; or drop anything from
the windows, stairways or parapets; or place trash or other matter in the halls,
stairways, elevators or light wells of the Building.

(g)       Cover or obstruct any window, skylight, door or transom in such a way
that Landlord - supplied blinds are not visible from the exterior of the
Building.

(h)       Interfere with the heating or cooling apparatus.

(i)        Leave rooms without locking exterior doors.





 

--------------------------------------------------------------------------------

 

 

 

(j)       Install any shades, blinds, or awnings without consent of Landlord.

(k)       Give its employees or other persons permission to go upon the roof of
the Building without the written consent of Landlord.

(l)       Place door mats in public corridors without the consent of Landlord.

5.           BUSINESS MACHINES

Business machines and mechanical equipment which cause vibration, noise, cold or
heat that may be transmitted to the Building structure or to any area outside
the Leased Space shall be placed and maintained by Tenant, at its sole cost and
expense, in settings of cork, rubber, or spring type vibration eliminators
sufficient to absorb and prevent such vibration, noise, cold or heat.

6.           MOVEMENT OF EQUIPMENT

Landlord reserves the right to designate the time and the method whereby
freight, small office equipment, furniture, safes and other like articles may be
brought into, moved, or removed from the Building or rooms, and to designate the
location for temporary disposition of such items.

7.           RIGHTS RESERVED TO LANDLORD

Without abatement or diminution in rent, Landlord reserves and shall have the
following additional rights:

(a)       To install and maintain a sign or signs on the exterior of the
Building.

(b)       During the last six (6) months of the term if the Tenant vacates the
Premises, to decorate, remodel, repair, alter or otherwise prepare the Premises
for reoccupancy.

 

 

--------------------------------------------------------------------------------